t c memo united_states tax_court nathaniel caleb avery petitioner v commissioner of internal revenue respondent docket no filed date peter j gibbons for petitioner michele craythorn for respondent memorandum findings_of_fact and opinion laro judge respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and additions to tax of dollar_figure under sec_6651 dollar_figure under sec_1 peter j gibbons entered his appearance on date petitioner had filed the petition pro_se on date a and dollar_figure under sec_6654 after concessions by respondent the issues for decision are whether payroll summaries of petitioner’s employer are admissible into evidence under the federal rules of evidence we hold they are whether petitioner had dollar_figure of unreported income as respondent determined we hold petitioner did whether petitioner is liable for an addition_to_tax under sec_6651 we hold he is whether petitioner is liable for an addition_to_tax under sec_6654 we hold he is not and whether petitioner is liable for a penalty pursuant to sec_6673 for instituting this proceeding primarily for delay and or advancing in this proceeding frivolous or groundless claims we hold he is and impose upon him a penalty of dollar_figure findings_of_fact in petitioner was the chief_executive_officer of efeckta technologies corp efeckta during that year efeckta unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts have been rounded respondent concedes that petitioner is not liable for the addition_to_tax under sec_6651 and asserts an increase in the addition_to_tax under sec_6651 to dollar_figure ie the 25-percent maximum addition_to_tax under that section multiplied by the difference between the deficiency of dollar_figure and withheld tax of dollar_figure paid him wages totaling dollar_figure federal_income_tax of dollar_figure was withheld from those wages petitioner did not file a federal_income_tax return for and did not make any estimated_tax payments for that year with the exception of the withheld tax respondent prepared a substitute for return for petitioner for based on information reported to respondent by a third party respondent issued to petitioner a notice_of_deficiency reflecting the same in his petition to this court petitioner acknowledged that he did not file a tax_return for and alleged in part that since petitioner did not file a tax_return for petitioner’s alleged ‘deficiency’ was not determined by respondent ‘examining’ any_tax return filed by the petitioner that petitioner ‘determined’ he had no taxable_income since he received no ‘income’ in the ‘constitutional sense and that no statues sic make the petitioner ‘liable’ for the ‘income’ taxes at issue petitioner did not deny that he received the wages referenced in the notice_of_deficiency nor has petitioner made such a denial at any time during this proceeding the third party efeckta reported on a form_w-2 wage and tax statement that it had paid petitioner wages of dollar_figure during when the petition was filed petitioner resided in san rafael california on date the court called the case from the calendar of cases set to be tried on the regular session of this court commencing on that date in san francisco california counsel for respondent and counsel for petitioner made their respective appearances upon the completion of the calendar call the parties were informed that they should be prepared to try this case on date pincite a m when the scheduled time for trial arrived neither petitioner nor his counsel was in the courtroom respondent was represented by his counsel the court postponed the start of trial for minutes in expectation that either petitioner or his counsel would appear at a m the court recalled this case respondent’s counsel appeared for respondent neither petitioner nor his counsel made an appearance respondent moved to dismiss the case for lack of prosecution stating in part that petitioner had been uncooperative throughout the proceeding and had not stipulated any of the facts of this case respondent also informed the court that respondent believed that he bore a burden as to the issues in this case and introduced the following five exhibits into evidence exhibit 1-r a document described as the payroll summaries of efeckta for the semimonthly pay periods in from january through july and other payroll related records for through august exhibit 2-r a certified photocopy of the information_return master_file tax account transcript printout summarizing employee compensation reported to respondent with regard to petitioner and hi sec_2002 taxable_year exhibit 3-r a form_4340 certificate of assessments payments and other specified matters for petitioner and hi sec_2002 taxable_year exhibit 4-r the notice_of_deficiency at issue and exhibit 5-r a motion filed by petitioner in the u s bankruptcy court for the district of delaware as to the bankruptcy case of efeckta the court admitted the exhibits into evidence and granted respondent’s motion the recall was concluded pincite a m at a m the case was recalled a second time petitioner’s counsel appeared unaccompanied by petitioner petitioner’s counsel moved the court to vacate our order of dismissal stating that he tried to be in the courtroom pincite a m but was not able to arrive at the courthouse until a m because of very congested city and parking difficulties petitioner’s counsel stated that he was remiss to not have informed the court that he would be tardy the court granted petitioner’s motion to vacate our earlier dismissal for lack of prosecution and reopened the record to allow petitioner to make any objections and motions to the aforementioned exhibits received into evidence the court allowed petitioner’s counsel to examine the five exhibits admitted into evidence earlier in the day and to make now any objections and appropriate motions petitioner’s counsel objected to two of the exhibits namely exhibits 1-r and 2-r as to exhibit 1-r petitioner’s counsel stated his objection as follows i object to this as hearsay i do not believe that it rises to the level of an exception under the business records rule there’s no attestation as to its veracity the only thing we have for identification is an avery c anybody could have created these spreadsheets respondent’s counsel replied i received these records from the bankruptcy trustee they did not have any way to reach a custodian of the records because efeckta is in bankruptcy right now these records are accurate payroll records that were faxed to me the bankruptcy trustee said this was all he had for nathaniel caleb avery the court took petitioner’s objection to the admissibility of exhibit 1-r under advisement as to exhibit 2-r petitioner’s counsel acknowledged that the exhibit was a certified copy of a computer-generated transcript of the internal_revenue_service irs showing that the respondent’s records reported that the respondent had received the form_w-2 at issue herein but petitioner’s counsel stated that the exhibit was hearsay respondent’s counsel replied that the exhibit is an official business record from the i r s it is not purporting to be a w-2 what it purports to be is w-2 information that was recorded from a third party efeckta technologies for nathaniel caleb avery for the year it reports his wages his withholding and this is a certified copy of that matter the court overruled petitioner’s objection to the admissibility of exhibit 2-r and admitted that exhibit into evidence petitioner did not stipulate any facts or documents call any witnesses or offer to introduce any evidence at trial admissibility of exhibit 1-r opinion at trial petitioner’s counsel objected to the admission of exhibit 1-r on the grounds of hearsay we overrule the objection proceedings in this court are conducted in accordance with the federal rules of evidence see sec_7453 rule rule c of the federal rules of evidence defines hearsay as a statement other than one made by the declarant while testifying at the trial or hearing offered in evidence to prove the truth of the matter asserted rule of the federal rules of evidence provides that hearsay generally is not admissible except as otherwise provided respondent argues that the court should admit exhibit 1-r into evidence pursuant to rule of the federal rules of evidence that rule allows admission of a statement not expressly within any of the other exceptions to the hearsay rule when the statement is material and probative and when the interests of justice will best be served by admission of the statement into evidence the documents underlying exhibit 1-r are both material and probative of the issue of whether petitioner had unreported taxable_income and petitioner does not deny that he was paid the wages referenced in those documents given the circumstantial guaranties of trustworthiness present in this case the inability of respondent to procure a custodian of the records of the bankrupt efeckta and the lack of any evidence in the record to suggest that the payroll summaries are anything other than what they purport to be we shall admit the documents into evidence see 673_f2d_1062 9th cir fed r evid authorizes a court to admit a record into evidence so long as the record is material probative and trustworthy affg 73_tc_1163 see also petitioner had fair opportunity to challenge the documents underlying exhibit 1-r in advance of trial but did not take that opportunity respondent’s pretrial memorandum gave notice to petitioner of the possibility of respondent’s introducing evidence that might be supplied by the custodian of records for efeckta petitioner had sufficient time to call witnesses to testify at trial on the matter of the payroll records of efeckta finally exhibit 1-r involves a matter which should be familiar to petitioner namely petitioner’s own income for 880_f2d_209 9th cir the court_of_appeals for the ninth circuit has granted lower courts broad discretion to decide whether a particular record is trustworthy unreported income as a general_rule the commissioner’s determinations of deficiencies in tax set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that these determinations are in error see rule a 290_us_111 see also 774_f2d_932 9th cir 743_f2d_670 9th cir affg tcmemo_1982_666 in order for the presumption of correctness to attach to the deficiency determination in unreported income cases the commissioner must establish some evidentiary foundation connecting the taxpayer with the income-producing activity 596_f2d_358 9th cir revg 67_tc_672 or demonstrate that the taxpayer received unreported income see 680_f2d_1268 9th cir the commissioner’s assertion of a deficiency is presumptively correct once some substantive evidence is introduced demonstrating that the taxpayer received unreported income mcmanus v commissioner tcmemo_2006_57 see also 116_f3d_1309 9th cir the commissioner’s deficiency determinations and assessments for unpaid taxes are normally entitled to a presumption of correctness so long as they are supported by a minimal factual foundation if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer to show by a preponderance_of_the_evidence that the deficiency was arbitrary or erroneous see 181_f3d_1002 9th cir affg tcmemo_1997_97 we conclude that respondent has met his burden of production as to the unreported income determined in the notice_of_deficiency respondent introduced and we admitted into evidence respondent’s computer-generated form stating that respondent had received from efeckta a form_w-2 reporting that it had paid petitioner wages of dollar_figure during see id pincite the commissioner satisfied the sufficient foundation requirement when the taxpayer’s employer reported the taxpayer’s income to the commissioner 953_f2d_531 9th cir upholding the use of official pursuant to sec_7491 the burden_of_proof as to factual matters affecting liability for tax shifts to the commissioner under certain circumstances petitioner has neither alleged that sec_7491 applies nor established his compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests we conclude that sec_7491 is inapplicable to this case computer-generated irs forms in a deficiency determination see also 117_f3d_785 5th cir holding that it is not arbitrary for the commissioner to rely upon third-party payor reports in a case of unreported income where the taxpayer does not file a return or other sworn document disputing the income reflected in those reports petitioner presented no evidence to suggest that this form was inaccurate see hardy v commissioner supra pincite shifting to the taxpayer the burden of showing the unreported income determination was not erroneous after the commissioner presented substantive evidence of unreported income see also green v commissioner tcmemo_1996_107 affd without published opinion 113_f3d_1251 11th cir respondent also introduced and we admitted into evidence records of efeckta which support respondent’s determination the records show that during efeckta paid to petitioner a semimonthly salary of dollar_figure the records are consistent with respondent’s claim of unreported income and we hold that respondent has sufficiently linked petitioner with the unreported income see hardy v commissioner supra pincite given petitioner’s failure to disprove respondent’s determination of unreported income we sustain the determination addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return when due unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition equal sec_5 percent for each month that the return is late not to exceed percent in total the commissioner has the burden of production with respect to the liability of an individual for an addition_to_tax under sec_6651 see sec_7491 see also rule a the commissioner bears the burden_of_proof as to his allegation in the answer concerning the increase in the sec_6651 addition_to_tax the burden of showing reasonable_cause under sec_6651 remains on petitioner see 116_tc_438 reasonable_cause requires petitioner to demonstrate petitioner had an opportunity to show error in respondent’s determination of unreported income but failed to take advantage of that opportunity instead petitioner opts to rely on allegations similar to those that we have previously rejected as frivolous we see no need to address petitioner’s allegations with any further discussion see sawukaytis v commissioner tcmemo_2002_156 affd 102_fedappx_29 6th cir heisey v commissioner tcmemo_2002_41 affd 59_fedappx_233 9th cir hart v commissioner tcmemo_2001_306 petitioner believes that respondent’s concession in the answer of the sec_6651 addition_to_tax invalidates the notice_of_deficiency we disagree that he exercised ordinary business care and prudence and nevertheless was unable to file hi sec_2002 federal_income_tax return by the due_date see 469_us_241 sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle supra pincite petitioner conceded in his petition that he never filed hi sec_2002 tax_return respondent has accordingly met his burden with regard to the sec_6651 addition_to_tax see sec_7491 higbee v commissioner supra petitioner has neither offered an explanation for his failure_to_file a federal_income_tax return nor produced evidence to establish any reasonable_cause for his failure_to_file this return petitioner does not deny that he lacked reasonable_cause he raises tax- protester arguments that lead us to conclude that his failure_to_file a tax_return was conscious intentional and recklessly indifferentdollar_figure we sustain respondent’s determination of an addition_to_tax under sec_6651 as increased in the answer petitioner had an opportunity to show error in respondent’s determination of this addition_to_tax but failed to take advantage of that opportunity petitioner alleges that the addition_to_tax was erroneously determined because a penalty can only apply to alcohol firearms and tobacco taxes and he did not engage in such excise activities during the taxable_year in question we have previously rejected similar allegations as frivolous and we see no need to address petitioner’s allegation with any further discussion addition_to_tax under sec_6654 sec_6654 imposes an addition_to_tax upon an individual for an underpayment of a required_installment of estimated_tax if the taxpayer assigns error to the commissioner’s determination that the taxpayer is liable for the addition_to_tax the commissioner has the burden of producing evidence to show that the addition_to_tax applies see sec_7491 higbee v commissioner supra pincite under sec_6654 the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 127_tc_200 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is generally equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 wheeler v commissioner supra pincite a taxpayer has an obligation to pay estimated_taxes for a particular year only if he has a required_annual_payment for that year wheeler v commissioner supra pincite respondent introduced evidence to prove that petitioner was required to file a federal_income_tax return for that petitioner did not file a return and that petitioner did not make any estimated_tax payments for with the exception of the withheld tax however respondent did not introduce evidence sufficient to prove that petitioner had an obligation to make any estimated_tax payments for specifically respondent’s burden of production under sec_7491 required him to produce evidence that petitioner had a required_annual_payment for under sec_6654 which in turn required that respondent produce evidence establishing whether petitioner filed a tax_return and if so the amount of tax shown thereon id pincite-dollar_figure respondent did not do so consequently respondent’s determination regarding the sec_6654 addition_to_tax is not sustaineddollar_figure although the petition is unclear in many respects and is replete with frivolous arguments petitioner nevertheless asserted in the petition that the penalties are erroneously alleged thus respondent was put on notice that petitioner’s liability for the sec_6654 addition_to_tax was an issue respondent therefore had the burden of production under sec_7491 to introduce evidence that it is appropriate to hold petitioner liable for the addition_to_tax see 127_tc_200 we emphasize that we are not holding that petitioner was not required to make estimated_tax payments for rather we hold that petitioner is not liable for the sec_6654 addition_to_tax because of respondent’s failure to meet the burden of production sec_6673 penalty the court now considers sua sponte whether to impose a penalty against petitioner pursuant to sec_6673 that section provides that the court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever among other reasons it appears either that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiency in income_tax or the additions to tax respondent determined in the notice_of_deficiency rather the record demonstrates that petitioner unreasonably prolonged the proceeding by serving on respondent and filing with the court repetitious groundless and frivolous documents in the petition motion for summary_judgment and several other documents petitioner has submitted to the court petitioner raised frivolous tax-protester arguments and contentions that have previously and universally been rejected as such see eg dashiell v commissioner tcmemo_2004_210 as to petitioner’s allegation that no internal_revenue_code section makes him liable smith v commissioner tcmemo_2003_45 as to petitioner’s allegation that the deficiency determined is an excise_tax petitioner knew or should have known that his arguments lacked merit petitioner cited the internal_revenue_code the tax_court rules the constitution and dozens of cases we have no doubt that petitioner was or had reason to be thoroughly familiar with the precedent which uniformly denied validity to his position petitioner’s failure to provide respondent with information requested and petitioner’s failure to offer competent evidence at trial pertaining to substantive issues raised in the notice_of_deficiency are further evidence that this lawsuit was instituted primarily for delay see 95_tc_624 affd without published opinion 956_f2d_1168 9th cir on the record before us we are convinced that petitioner has instituted and maintained this proceeding primarily for delay and has advanced frivolous and groundless arguments in the light of the foregoing we believe sanctions are necessary to deter petitioner and other similarly situated taxpayers from comparable dilatory conduct pursuant to sec_6673 we impose against petitioner a penalty of dollar_figure we have considered all of petitioner’s contentions and allegations that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing decision will be entered for respondent
